Case 1:20-cv-02932-AT Document 40 Filed 06/01/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
SUAAD YAFAIL HELMI MOHAMMED DOC #:
ALQUTAIBI; S.A., DATE FILED: _6/1/2020 ___
Plaintiffs,

-against- 20 Civ. 2932 (AT)

KENNETH T. CUCCINELLI, Acting Director of ORDER

U.S. Citizenship and Immigration Services; U.S.
CITIZENSHIP AND IMMIGRATION SERVICES;
DONALD J. TRUMP, President of the United
States of America; CHAD WOLF, Acting Secretary
of Department of Homeland Security; U.S.
DEPARTMENT OF HOMELAND SECURITY;
MICHAEL R. POMPEO, Secretary of State; U.S.
DEPARTMENT OF STATE; LEE BOWLES,
Acting Director of the New York District, U.S.
Citizenship and Immigration Services; SUSAN
QUINTANA, Director of the New York Field
Office, U.S. Citizenship and Immigration Services;
JOHN DOE (A.K.A. OFFICER “BAYOUMT’),
Immigration Service Officer,

 

Defendants.
ANALISA TORRES, District Judge:

 

It is ORDERED that the initial pretrial conference scheduled for July 1, 2020, at 11:40 a.m.
shall proceed telephonically. The parties are each directed to call either (888) 398-2342 or (215) 861-
0674, and enter access code 5598827.

In addition, to protect the public health, while promoting the “just, speedy, and inexpensive
determination of every action and proceeding,” Fed. R. Civ. P. 1, itis ORDERED pursuant to Rules
30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure that all depositions in this action may
be taken via telephone, videoconference, or other remote means. It is further ORDERED pursuant to
Rule 30(b)(5) that a deposition will be deemed to have taken place “before an officer appointed or
designated under Rule 28” if such officer attends the deposition using the same remote means used to
connect all other participants, so long as all participants (including the officer) can clearly hear and be
heard by all other participants. The parties are encouraged to engage in discovery through remote
means at every available opportunity.

 

SO ORDERED.
Dated: June 1, 2020 Oj-
New York, New York ANALISA TORRES

United States District Judge
